               1   GIBSON, DUNN & CRUTCHER LLP                  LICHTEN & LISS-RIORDAN, P.C.
                   THEODORE J. BOUTROUS, JR., SBN 132099        SHANNON LISS-RIORDAN, SBN 310719
               2    tboutrous@gibsondunn.com                     sliss@llrlaw.com
               3   THEANE EVANGELIS, SBN 243570                 ADELAIDE PAGANO, pro hac vice
                    tevangelis@gibsondunn.com                    apagano@llrlaw.com
               4   HEATHER RICHARDSON, SBN 246517               ANNE KRAMER, SBN 315131
                    hrichardson@gibsondunn.com                   akramer@llrlaw.com
               5   333 South Grand Avenue                       729 Boylston Street, Suite 2000
                   Los Angeles, CA 90071-3197                   Boston, MA 02116
               6   Telephone: 213.229.7000                      Telephone: (617) 994-5800
               7   Facsimile: 213.229.7520                      Facsimile: (617) 994-5801

               8   JOSHUA S. LIPSHUTZ, SBN 242557               Attorneys for Plaintiff
                    jlipshutz@gibsondunn.com                    THOMAS COLOPY, individually and on behalf
               9   555 Mission Street, Suite 3000               of all others similarly situated
                   San Francisco, CA 94105-0921
           10
                   Telephone: 415.393.8200
           11      Facsimile: 415.393.8306

           12      Attorneys for Defendant UBER
                   TECHNOLOGIES, INC.
           13

           14                                   UNITED STATES DISTRICT COURT
           15                                NORTHERN DISTRICT OF CALIFORNIA
           16      THOMAS COLOPY, individually and on         CASE NO. 3:19-cv-06462-EMC
                   behalf of all others similarly situated,
           17                                                 STIPULATION AND ORDER TO SET
                                        Plaintiff,            DEADLINE FOR PLAINTIFF TO FILE
           18                                                 FIRST AMENDED COMPLAINT AND FOR
                          v.                                  DEFENDANT TO RESPOND
           19
                   UBER TECHNOLOGIES, INC.,                   Hon. Edward M. Chen
           20
                                        Defendant.
           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP
                    STIPULATION AND [PROPOSED] ORDER TO SET DEADLINE FOR PLAINTIFF TO FILE FIRST AMENDED
                            COMPLAINT AND FOR DEFENDANT TO RESPOND – CASE NO. 3:19-CV-06462-EMC
               1          Pursuant to Civil Local Rule 7-12, Uber Technologies, Inc. (“Defendant”) and Thomas
               2   Colopy (“Plaintiff”) (together with Defendant, the “Parties”), by and through their respective counsel
               3   of record, hereby stipulate and agree as follows:
               4          WHEREAS, Plaintiff filed his Class Action Complaint on October 8, 2019 (Dkt. 1);
               5          WHEREAS, Defendant filed a Motion to Dismiss and Motion to Strike Plaintiff’s Class
               6   Action Claims (“Motion to Dismiss”) on October 18, 2019 and which the Parties fully briefed for the
               7   Court (See Dkts. 11, 20, 22);
               8          WHEREAS, the Court held a hearing on Defendant’s Motion to Dismiss on November 21,
               9   2019 (Dkt. 27);
           10             WHEREAS, the Court issued an Order Granting in Part and Denying in Part Defendant’s
           11      Motion to Dismiss and Denying Defendant’s Motion to Strike on December 16, 2019, dismissing
           12      Counts 4 and 5 of Plaintiff’s Complaint but giving Plaintiff leave to amend (Dkt. 30);
           13             WHEREAS, Plaintiff intends to file an amended complaint pursuant to the Court’s Order; and
           14             WHEREAS, Plaintiff agrees to file his First Amended Complaint by January 3, 2020 and
           15      Defendant agrees to file its response by February 3, 2020.
           16             NOW THEREFORE, the Parties, through their undersigned counsel, hereby stipulate, agree,
           17      and respectfully request that the Court enter an Order establishing the following:
           18        Plaintiff’s deadline to file his First Amended Complaint            Friday, January 3, 2020
           19        Defendant’s deadline to respond to Plaintiff’s First Amended Monday, February 3, 2020
           20        Complaint

           21      IT IS SO STIPULATED.
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                       2
Crutcher LLP
                    STIPULATION AND [PROPOSED] ORDER TO SET DEADLINE FOR PLAINTIFF TO FILE FIRST AMENDED
                            COMPLAINT AND FOR DEFENDANT TO RESPOND – CASE NO. 3:19-CV-06462-EMC
               1   Dated: December 20, 2019             GIBSON, DUNN & CRUTCHER LLP
               2

               3                                        By:          /s/ Theane D. Evangelis
                                                                       Theane D. Evangelis
               4
                                                                    Attorneys for Defendant
               5                                                  UBER TECHNOLOGIES, INC.

               6

               7   Dated: December 20, 2019             LICHTEN & LISS-RIORDAN, P.C.

               8

               9                                        By:             /s/ Shannon Liss-Riordan
                                                                          Shannon Liss-Riordan
           10                                                 Attorneys for Plaintiff THOMAS COLOPY,
           11                                           individually and on behalf of all others similarly situated

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                              3
Crutcher LLP
                    STIPULATION AND [PROPOSED] ORDER TO SET DEADLINE FOR PLAINTIFF TO FILE FIRST AMENDED
                            COMPLAINT AND FOR DEFENDANT TO RESPOND – CASE NO. 3:19-CV-06462-EMC
               1                                    ORDER
               2

               3   PURSUANT TO STIPULATION, IT IS SO ORDERED.
               4

               5
                            December 23
                   Dated: _________________, 2019                _____________________________________
               6
                                                                     The Honorable Edward M. Chen
               7                                                       United States District Judge
               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                             4
Crutcher LLP
                    STIPULATION AND [PROPOSED] ORDER TO SET DEADLINE FOR PLAINTIFF TO FILE FIRST AMENDED
                            COMPLAINT AND FOR DEFENDANT TO RESPOND – CASE NO. 3:19-CV-06462-EMC
